Citation Nr: 0121394	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Huntington, West Virginia.


REMAND

The veteran contends he injured his right knee during active 
military service and has continued to experience symptoms 
related to the initial injury. 

During the pendency of the veteran's appeal, but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim, see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The veteran's service medical records are not of record.  
Although the RO apparently requested those records in June 
2000, no response to the RO's request is of record.  

The duty to assist includes obtaining relevant records that 
the claimant adequately identifies to the Secretary.  
38 U.S.C.A. § 5103A(b)(1), (2) (West Supp. 2001).  Whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West Supp. 2001).  Thus, remand to associate service medical 
records with the claims file is in order.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).  Insofar as the current record contains no 
medical opinion pertinent to the etiology of the veteran's 
claimed right knee disability, remand to obtain such opinion 
is necessary prior to Board adjudication on the merits.  

The post-service medical evidence of record documents VA 
treatment for the veteran's right knee beginning in 1997.  
The veteran alleges that he has been receiving treatment for 
his right knee at VA facilities in Washington, D.C., and 
Martinsburg, West Virginia since approximately 1980.  It is 
not clear from the record that the RO has obtained all of the 
veteran's available treatment records from those facilities.  
Therefore, further development to obtain additional VA 
treatment records is also required.  38 U.S.C.A. 
§ 5103A(c)(2).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
right knee complaints since service 
discharge.  The RO should then take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.  In any case, the RO should 
obtain copies of all available records 
pertaining to treatment or evaluation of 
the veteran at any time since his 
discharge from service at the VA medical 
facilities in Washington, D.C., and 
Martinsburg, West Virginia.  All 
responses, negative or positive, should 
be documented in the claims file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should attempt to secure the 
veteran's service medical records through 
official channels.  All responses, 
negative or positive, should be 
documented in the claims file.

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any currently present right knee 
disability.  The examiner must review the 
claims folder before completing the 
examination report.  The examiner should 
provide an opinion with respect to any 
currently diagnosed right knee disability 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's military 
service.  The examiner must also provide 
the supporting rationale for the opinion.  

5.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans' Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


